Benedict, J.
If this action was based upon a contract made between the master of the schooner that grounded on the west bank, and the.;tug that-pulled her off, as a contract for towage, the libelant could not recover, for the -reason that the court would not enforce an agreement to pay $1,000 for a few hours of ordinary towage service, such an agreement being clearly unconscionable.. But the action is not based upon contract. The claim rests upon- a salvage service performed. In such an action the agreement of the master to pay $1,000-for the ".service is by no means conclusive on -the question of the amount of salvage to be awarded. The agreement made is to-be considered in connection, with the other facts bearing upon the question-as to the nature and value ,of the service, and that is all.
./-Looking- at all the circumstances, I am of the opinion that the. master of the schooner was too ■ liberal in his views of the value of the service rendered to his vessel. That service consisted simply in pulling the schooner-off-the west bank, where she had grounded on an ebb-tide, having mfssed stays.- No.'danger was - incurred. by, the tug in performing the service, nor any damage sustained. The weather was fine, and the damage to the schooner was not great. The value of the schooner and her cargo was about $10,000. I con*145sider $500 to be a liberal salvage compensation to be paid by'the schooner and the cargo, in proportion to their respective values.
As no tender of any sum was made, the libelant must recover his costs.